t c memo united_states tax_court midwest stainless inc and robert a and mary j lechner petitioners v commissioner of internal revenue respondent docket no filed date after l incorporated his cash_method sole_proprietorship he received payments for its jobs in progress and paid the associated expenses in accordance with the advice of l’s accountant the receipts and payments were treated as those of the corporation for book and tax purposes and the corporation made a book entry on its accounting_records showing a receivable from l to the corporation in the amount of the receipts which the parties agree was valid debt thereafter l was indicted for failing to report income of the sole_proprietorship on his pre- incorporation personal income_tax returns l incurred and paid legal defense fees which in accordance with his accountant’s advice were deducted on the corporation’s returns and treated on the corporation’s accounting_records as reducing the receivable the parties have agreed that the corporation is not entitled to deduct the legal defense fees and that l is entitled to deduct them on his personal returns as schedule c expenses held the reduction of the receivable on the corporation’s books which reduced l’s debt to the corporation and increased his net_worth ina corresponding amount is a constructive_dividend to l alan l billings for petitioners j paul knap and george w bezold for respondent memorandum findings_of_fact and opinion beghe judge respondent determined that petitioners robert a and mary j lechner lechners and midwest stainless inc stainless had the following federal_income_tax deficiencies petitioners taxable years deficiencies lechners dollar_figure big_number stainless f y e date dollar_figure f y e date big_number stainless has conceded among other things that respondent properly disallowed a deduction claimed by stainless for its reduction of a debt owed by mr lechner its sole shareholder in reimbursement of his payments of legal fees incurred in defending against his indictment for filing false individual income_tax returns respondent has conceded that mr lechner was entitled to deduct those fees which he did not claim on his individual returns the sole issue remaining for decision is whether mr lechner’s debt to stainless was actually reduced so as to be included in his gross_income as a constructive_dividend we hold that mr lechner’s debt to stainless was reduced in such circumstances as to require the reduction to be so included findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and accompanying exhibits are incorporated herein by this reference the lechners are husband and wife at the time the petition was filed the lechners resided and stainless had its principal office at menomonie wisconsin mr lechner owned and operated a stainless steel fabricating business known as midwest stainless mechanical contractors as a sole_proprietorship the sole_proprietorship for or more years ending on date stainless was incorporated on date in a sec_351' exchange of the assets of the sole_proprietorship for stock of stainless at all times thereafter mr lechner has been the sole shareholder of stainless unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure mr lechner filed an individual_income_tax_return for and stainless filed a corporation income_tax return for the fiscal_year ended date attached to each of those returns was a statement regarding the organization of stainless in a sec_351 exchange this statement recited that all assets of the sole_proprietorship including cash accounts and other receivables were transferred to stainless in exchange for its common_stock but that the only liability assumed was withheld payroll_taxes the sole_proprietorship and stainless during the taxable years in issue used the cash_method_of_accounting for income_tax purposes without objection from respondent mr lechner incurred dollar_figure of debt to stainless by depositing in his personal bank account gross_receipts of stainless attributable to payments after date for jobs in progress of the sole_proprietorship on date stainless accounted for the deposit by making a journal entry designated receivable from officer in its accounting_records showing that mr lechner owed stainless the amount deposited in his personal account no promissory notes were ever made representing this debt and no interest was charged on this debt after date mr lechner also made payments with funds from his personal bank account of expenses related to the jobs in progress and those payments reduced his outstanding debt to stainless in so handling the receipts and expenses after date mr lechner was acting in accordance with the advice of his certified_public_accountant kenneth e noble mr noble who also acted as a bookkeeper of stainless and made the journal entry described above mr noble believed that this was the appropriate way to handle the receivables receipts and the payables payments with respect to the jobs in progress because mr lechner had closed out the checking account of the sole_proprietorship and had opened a corporate checking account for stainless with an initial balance of only dollar_figure the lechners filed joint individual income_tax returns form sec_1040 for the years and each of these individual returns included a schedule c profit or loss from business for the sole_proprietorship mr lechner was indicted under sec_7206 for filing false individual income_tax returns form sec_1040 for the years and the principal false item alleged in the indictment was the failure to report all gross_receipts of the sole_proprietorship mr lechner pleaded guilty to and was convicted under sec_7206 of filing a false individual_income_tax_return for the year mr lechner was never charged with any criminal offense in connection with the corporation income_tax returns of stainless the effect of the creation of the receivable from officer account was to treat the dollar_figure as revenue of stainless which reported it as such for corporation income_tax purposes the payments of the expenses by mr lechner were treated as reducing the receivable and were reported by stainless as deductible expenses for corporation income_tax purposes in defending himself in the criminal tax case mr lechner paid dollar_figure between date and date to his attorneys hereinafter defense fees the defense fees were paid from mr lechner’s individual resources and not from funds of stainless after mr lechner paid the defense fees stainless deducted them on its corporation income_tax return for the fiscal_year ended date stainless did not reimburse mr lechner in cash or by check or in goods or services for his payments of the defense fees however stainless reduced the debt owed to it by mr lechner in the amount of the defense fees and made a journal entry in its books of account to reflect the reduction in the same way that it reduced the debt owed by mr lechner to reflect his payments of expenses attributable to jobs in progress of the sole_proprietorship the entry showed a reduction of dollar_figure in the amount of debt mr lechner owed stainless for corporate legal fees paid personally for the corporate fiscal_year ended date the dollar_figure debt reduction included dollar_figure personally paid_by mr lechner for defense fees in calendar_year and dollar_figure so paid in calendar_year in the notice_of_deficiency issued to the lechners for respondent added dollar_figure to mr lechner’s individual dividend income this amount reflects the dollar_figure reduction during of mr lechner’s debt to stainless referred to above and dollar_figure for other personal accounting and legal fees of mr lechner actually paid_by stainless in the parties agree that the dollar_figure referred to above is a constructive_dividend that should have been reported on the lechners’ joint individual tax_return ultimate finding of fact in mr lechner received an additional dollar_figure in gross_income from stainless as a constructive_dividend that took the form of a debt reduction opinion the apparent clarity and simplicity of the findings set forth above is belied by some missing links and skewed by one of respondent’s concessions which might be considered overly generous although not the one respondent has in mind the concession of respondent that respondent asserts on brief might have been overly generous is respondent’s concession that mr lechner is entitled to a schedule c deduction for his payment of the defense fees in his criminal case the concession continued nevertheless we wish to encourage parties in this court to stipulate facts to the greatest extent possible and to make mutual concessions that will simplify and shorten trials we will do the best we can with the record at hand to supply the missing links and to make inferences that properly give effect to the parties’ stipulations and concessions the factual setting in the cases at hand as well as the overall issues raised by the deficiency notices are similar to those we recently considered in hood v commissioner t c date court reviewed see also 703_f2d_154 5th cir revg per curiam tcmemo_1981_349 here however the parties’ concessions leave only one issue to be decided here as in hood and jack’s maintenance contractors an individual who had conducted business as sole_proprietor incorporated the business and was thereafter charged with tax crimes in failing to report income of the sole_proprietorship the corporations in hood and jack’s maintenance contractors paid the legal fees incurred by their individual shareholders in continued that the court thinks might have been overly generous is respondent’s concession that the corporation’s book entry setting up the receivable of dollar_figure evidenced a valid debt of mr lechner to stainless it’s a close call which we have accepted for the purpose of deciding the case at hand as the parties have presented it defending against the criminal charges and claimed the payments as deductions on their corporation income_tax returns in the case at hand mr lechner paid his own defense fees but claimed no deductions for the payments on his joint returns instead stainless made a journal entry on its accounting_records showing that mr lechner’s acknowledged debt to stainless was reduced by the amount of the defense fees and stainless deducted that amount on its corporation income_tax returns respondent’s deficiency notices disallowed the deduction claimed by stainless and treated the corresponding debt reduction shown on its books of account as constructive_dividend income to mr lechner stainless has conceded that it is not entitled to the deduction claimed on its return for the fiscal_year ended date and respondent has conceded that the lechners are entitled to deductions in corresponding amounts----which they did not claim--on their individual income_tax returns for the years in which the fees were paid mr lechner deposited to his own account dollar_figure of receipts that were attributable to work in progress of the sole_proprietorship as of the moment of incorporation against the background of the criminal charges against mr lechner for there is no dispute that at all relevant times stainless had sufficient earnings_and_profits to cover any constructive_dividend that might be determined -- - failing to report taxable_income of the sole_proprietorship for prior years the parties took pains to agree and to assure the court that there was nothing improper in mr lechner’s taking the receipts and paying the associated expenses we accept their assurances and impute no wrongdoing to mr lechner who appears merely to have been following the advice of his accountant mr noble at all times relevant to these proceedings what mr lechner and stainless did to make it right apparently on the assumption that the only proper way to handle the incorporation was for stainless to take over the receivables and payables arising from the sole proprietorship’s work in progress was to set up a corporate receivable from mr lechner in the amount of the receipts and to reduce that receivable when mr lechner paid the associated expenses the amount of the receivable reflected in the progress payments taken by mr lechner and its reduction by the associated expenses that he paid were reported by stainless as corporate income and expense ’ inasmuch as both the sole_proprietorship and the corporation used the cash_method_of_accounting this treatment appears to have been proper and consistent with the way the incorporation of a cash_basis business can be handled under sec_351 sec_357 and sec_358 see 490_f2d_1172 3d cir revrul_80_198 1980_2_cb_113 see also 68_tc_223 revrul_80_ 1980_2_cb_122 notwithstanding that the sole_proprietorship earned the receipts and incurred the liabilities continued the parties have stipulated that the journal entry evidenced the receivable as valid debt of mr lechner to stainless although in many cases we have found that corporate accounting entries setting up a receivable from a shareholder were equivocal and insufficient to create valid debt particularly in the absence of an accompanying note and interest payments see eg 52_tc_255 affd 422_f2d_198 5th cir the pattern of repayments and reductions of the receivable evidenced by mr lechner’s payment of the liabilities for the associated expenses supports the treatment continued to make the payments the transferee corporation if it also uses the cash_method is treated as a successor and allowed to report the receipts and payments on its own income_tax return if the receivables and payables were transferred to it in the sec_351 exchange however there is no intimation in the foregoing authorities that the receivables and payables must be so transferred an acceptable alternative would be for the transferor to retain and collect and pay the respective receivables and payables and to use the new corporation to make a fresh_start with new business we treat as of no account the discrepancy between the recital in the sec_351 statement that the only liability assumed by stainless was withheld payroll_taxes and its claiming of mr lechner’s payments of liabilities related to the work in progress as its deductible expenses if the journal entry had not been so stipulated mr lechner’s taking of the corporate receipts would have been treated as a constructive distribution to him in taxable as a dividend to the extent of corporate earnings_and_profits for the corporate fiscal_year in which it occurred and his payments of the expenses would have been treated as capital contributions to stainless of the receivable as valid debt we have accepted the parties’ stipulation to this effect with his accountant’s advice mr lechner and stainless treated his payments of his defense fees as payments of corporate expenses that reduced the receivable respondent and petitioners have agreed and made mutual concessions to the effect first that the corporate deduction of the defense fees is to be disallowed contributing to a corporation income_tax deficiency and second that mr lechner is to be allowed a schedule c deduction in a corresponding amount although he did not claim a deduction for the defense fees on his income_tax returns although respondent characterizes his concession as perhaps overly generous it is identical to the commissioner’s concession in hood v commissioner supra and appears to us to be appropriate however this concession of the unclaimed schedule c deduction to mr lechner will give him a personal tax windfall unless his individual deduction is offset by a constructive_dividend in the amount of the debt reduction evidenced by the corporate accounting entry reducing the stainless receivable from mr lechner as this court has recited numerous times see eg halpern v commissioner tcmemo_1982_31 the test for a constructive_dividend has two prongs first the corporation must have conferred an economic benefit on the shareholder without expectation of repayment see maqnon v commissioner 73_tc_980 and second the benefit conferred by the corporation must primarily advance the shareholder’s personal_interest as opposed to the business_interest of the corporation see jack’s maintenance contractors inc v commissioner f 2d pincite whether the corporate journal entry reducing the debt reflected by the receivable from officer account resulted in a constructive_dividend to mr lechner the individual shareholder does not turn on whether the reduction primarily benefited the corporation or the shareholder this is the second prong question addressed by hood and jack’s maintenance contractors stainless has conceded that it is not entitled to the deduction and thus that it received no primary benefit or at least that any benefit that it might have received is to be disregarded for tax purposes our sole guestion for decision is a first prong guestion whether the action by stainless in reducing the amount of the debt on its accounting_records conferred an economic benefit on mr lechner without expectation of repayment that constituted or evidenced a distribution to him or for his benefit that should be treated as a constructive_dividend respondent’s briefs characterize the distribution as cancellation of indebtedness because the deficiency_notice did not mention cancellation of indebtedness petitioners argue that respondent has raised a new issue this argument has no merit cancellation of indebtedness takes its tax significance from the context in which it occurs cancellation of indebtedness is just a means by which a benefit can be conferred or a constructive_payment made see 82_tc_638 when a corporation with earnings_and_profits cancels its shareholder’s debt to it cancellation of indebtedness is the means by which a constructive_dividend distribution to the shareholder can be accomplished see haber v commissioner supra schneller v commissioner tcmemo_1996_62 affd without published opinion 129_f3d_1265 6th cir estate of shapiro v commissioner tcmemo_1987_126 shephard v commissioner tcmemo_1963_294 affd per curiam 340_f2d_27 6th cir the notions of constructive_dividend and cancellation of indebtedness merge in their common elements the conferring of an economic benefit without expectation of repayment which constitutes the first prong of a constructive_dividend with the existence of a debt and its discharge see waterhouse v commissioner tcmemo_1994_467 which occurs when it becomes clear that the debt will not have to be repaid see 88_tc_435 the inquiry requires a practical assessment of the facts relating to the likelihood of repayment see id as they existed at the time the transaction -- - under review occurred ie at the time of the entry on the corporate books reducing the debt petitioners make two arguments with respect to economic benefit they argue that treating the accounting entry reducing mr lechner’s debt to stainless as a constructive_dividend would give dispositive effect to bookkeeping subtleties of the sort we deemed irrelevant in halpern v commissioner supra petitioners assert the need to show an actual corporate payment or other outlay to justify a finding that mr lechner received a constructive_dividend distribution we observe that the court in halpern v commissioner tcmemo_1982_31 made the comment about accounting subtleties in rejecting an individual shareholder’s argument that corporate bookkeeping entries treating as loans advances to him for travel and entertainment_expenses that he never substantiated or repaid should not be treated as dividends to him halpern contends that the corporation’s method of recording its expenses should not cause the corporation’s payment of a legitimate business_expense to result in a constructive_dividend to petitioner we feel however that such bookkeeping subtleties are irrelevant the question is whether halpern used the amount advanced for his personal benefit or for the benefit of the corporation without evidence that these expenses were for the benefit of his corporation we hold that its payment of these expenses resulted in halpern’s receiving constructive dividends in the amount of dollar_figure halpern v commissioner tcmemo_1982_31 43_tcm_346 t c m ria par big_number pincite- -- - with respect to the likelihood of repayment petitioners’ argument seems to be that the accounting entry reducing the receivable is equivocal and that it doesn’t have the effect of a payment or distribution because it might be reversed mr noble testified that if respondent’s dividend determination is not sustained by the court that is if petitioner wins his case the receivables ledger of stainless will be adjusted to add back the amount by which the receivable from officer account was reduced to reflect mr lechner’s payment of his defense fees which--mr noble originally advised--should be treated as corporate expenses petitioners’ argument that a constructive_dividend distribution requires corporate payment or outlay of funds also has no merit it ignores the circumstances in which the original debt was created when mr lechner deposited in his personal bank account receipts that---the parties agree--belonged to the corporation he received payments of corporate funds that would have been includable in his gross_income or at least treated as corporate_distributions to him at that earlier time but for mr noble’s corporate journal entry creating the receivable that treated the receipts as giving rise to what---the parties also agree--thereby became valid debt because the original payment to mr lechner was offset by the debt there was no increase in his net_worth and no distribution supporting a dividend to him at the earlier time when the debt was reduced in circumstances that the parties now agree did not include a repayment of the debt by mr lechner his net_worth correspondingly increased this increase in his net_worth which results from the reduction of his indebtedness to the corporation see sec_61 is the economic benefit that satisfies the first prong of the constructive_dividend test petitioners’ second argument is based on what they assert is the equivocal nature of the book entry reducing the receivable the creation of the debt in this case whose existence and intention to repay at inception the parties acknowledge was evidenced only by a journal entry on the corporate books we find that the subsequent reduction of the receivable by journal entry evidenced pro tanto the intention not to repay we acknowledge that this is not an open and shut proposition accounting entries can be equivocal as we have held numerous times in finding that accounting entries purporting to create a corporate receivable from a shareholder did not persuade us that valid debt had been created see eg haber v commissioner t c pincite respondent has requested the court to find that lechner understood that the debt had been reduced and he believed that he need not pay it petitioners’ requests for findings stress that the journal entries on the corporate books of account reducing the account receivable were -- - made by mr noble the accountant for stainless and mr lechner consistent with mr noble’s handling of similar items in his practice for the last thirty years and was consistent with standard and accepted accounting practice mr lechner disputes the irrevocability of the reduction of the receivable relying on mr noble’s testimony that if the court upholds mr lechner’s position the debt will be restored on the corporate books by an adjusting entry we have concluded that mr lechner’s state of mind whatever it may been is not determinative a case such as this should be decided by recourse to objective facts and circumstances see 57_tc_32 with due regard for the desirability of consistency in the dealings between shareholders and the closely held corporations that they control we are not persuaded by mr noble’s testimony--that the receivable will be adjusted upward if the court upholds mr lechner’s position--that the reduction of the receivable on the corporate books was not a corporate dividend distribution to mr lechner mr noble’s testimony flies in the face of the parties’ stipulation that the book entry reducing the receivable reduced the debt ’ ’ petitioners’ offer embodied in mr noble’s testimony which petitioners adopted on brief seems counterintuitive one would think that if the court were to hold that the debt continued in further response to petitioners’ argument based on mr noble’s testimony we would observe that our acceptance of this argument would compromise the integrity of corporate books_and_records as evidence of corporate action by encouraging wait and see game playing notwithstanding that all corporate action taken in this case was at the direction and advice of mr noble we have only his after-the-fact testimony about the corporate action that will be taken in response to a decision of the court that treats the reduction of the liability as a nullity there was no preexisting binding agreement between mr lechner and stainless regarding the circumstances if any in which the reduction of the debt on the corporate books would be reversed continued reduction created no constructive_dividend to mr lechner he and stainless would be content to leave well enough alone by not undoing the reduction of the receivable the offer implies that the reduction did increase mr lechner’s net_worth and that a retroactive restoration of the receivable would be necessary to prevent the increase from having occurred if the issue before the court had not been raised by respondent’s deficiency_notice to mr lechner there is no reason to believe that mr lechner would have voluntarily caused stainless to restore the receivable nor is there any procedure that we know of or would be interested in exploring under which a decision in mr lechner’s favor could be conditioned on the restoration of the receivable in these circumstances we accept and take at face value the stipulation of the parties that the receivable was reduced in an amount equal to the legal defense fees paid_by mr lechner only if the shareholder-employee enters into a binding repayment agreement with his corporation prior to the time of its payment to the employee for which the corporation claims a continued - - in the circumstances of this case we are loath to impute such an agreement we also doubt that such an agreement even if it occurred and was formally binding would change the result generated by giving effect at face value to the corporate book entry reducing the receivable cf 82_tc_239 we conclude that in mr lechner received an additional dollar_figure in gross_income from stainless as a constructive_dividend that took the form of a debt reduction which was evidenced by the journal entry reducing the receivable from officer account in the books_and_records of stainless to reflect the foregoing and the concessions of the parties decision will be entered under rule continued deduction will a repayment by the employee of an amount disallowed as a corporate deduction be allowed as a deduction of the amount previously included in his gross_income see 67_tc_286 49_tc_645 revrul_69_115 1969_1_cb_50
